          Case 1:20-cv-03070-RA Document 11 Filed 05/12/20 Page 1 of 2
                                                            USDC-SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                            DATE FILED: 5-12-20
FELIX SANCHEZ,

                                Petitioner,
                                                                20-CV-3070 (RA)
                    -against-
                                                                     ORDER
KEYSER,

                                Respondent.

RONNIE ABRAMS, United States District Judge:

       In 1992, Petitioner Felix Sanchez was convicted in New York Supreme Court of murder,

attempted murder, and gun possession, and was sentenced to an aggregate term of 50 years to life

in prison. In 1995, his convictions were affirmed on appeal. See People v. Sanchez, 216 A.D.2d

207 (1st Dep’t 1995), leave denied, 87 N.Y. 2d 850 (Nov. 20, 1995). On December 3, 1998,

Sanchez filed an initial petition seeking habeas corpus relief, which Judge Rakoff denied as

untimely on January 12, 2000. Sanchez v. Superintendent Portuondo et al., 99-CV-01911-JSR,

ECF No. 8. On January 4, 2020, Judge Rakoff denied Sanchez’s motion for relief from this

habeas judgment. Id. at ECF No. 19.

       Sanchez filed a further habeas petition dated April 4, 2020 seeking release pursuant to 28

U.S.C. § 2254(a) based on the extraordinary circumstances and risk to his health posed by

COVID-19. That petition was docketed in a new action before this Court on April 16, 2020, 20-

CV-3070-RA, ECF No. 1, as well as in the existing action before Judge Rakoff on April 23,

2020, 99-CV-01911-JSR, ECF No. 24. Judge Rakoff transferred Sanchez’s petition to the

Second Circuit pursuant to 28 U.S.C. § 1631 on the grounds that any second or successive

habeas petition must be certified by a panel of the Second Circuit under 28 U.S.C. §§

2244(b)(3)(A) and 2255(h). See 99-cv-01911-JSR, ECF No. 25 (citing Torres v. Senkowski, 316
          Case 1:20-cv-03070-RA Document 11 Filed 05/12/20 Page 2 of 2



F.3d 147, 151-52 (2d Cir. 2003)). In light of the fact that Mr. Sanchez’s April 4, 2020 petition

was docketed in both this action and the action before Judge Rakoff, and Judge Rakoff had

already addressed the petition, this Court declined to do so and closed the action on April 28,

2020. ECF 9.

       On May 11, 2020, an amended habeas petition was docketed in this action. ECF 10. The

amended petition is dated April 25, 2020, and thus appears to have been written but not docked

before the Court issued its April 28, 2020 Order. In light of the fact that this action was closed

on April 28, 2020, and Mr. Sanchez’s April 4, 2020 petition is currently pending before the

Second Circuit pursuant to Judge Rakoff’s April 27, 2020 Order, his amended habeas petition is

denied as moot.

       The Clerk of Court is respectfully directed to mail this Order, as well as the Court’s April

28, 2020 Order to Felix Sanchez.

SO ORDERED.

 Dated:    May 12, 2020
           New York, New York

                                                                 RONNIE ABRAMS
                                                              United States District Judge




                                                 2
